Citation Nr: 0113522	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective, prior to June 2, 1998, for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claims folder referred to the Board shows the veteran's 
initial application to establish service connection for PTSD 
was received at the RO on June 2, 1998. The claim was 
continuously prosecuted and culminated with the RO granting 
service connection and assigning an effective date that 
reflected the date of receipt of the veteran's June 2, 1998 
correspondence.

The claims file shows the veteran had previously filed claims 
for service connection and increased rating for wound 
residuals, but none of these claims may reasonably be viewed 
as indicating an intention to apply for service connection 
for PTSD prior to June 2, 1998.  His initial VA benefit 
application in 1969 was for various wound residuals and 
residuals of pneumonia.  

The RO rating decision in April 1970 relied on a 
contemporaneous VA medical examination since service medical 
records were not available.  On the psychiatric evaluation, 
the examiner felt a complaint of partially impaired memory 
was not in relation to his wounding since the veteran 
believed this "minor complaint" was related to school 
studies and expectant birth of a child.  The examiner said he 
was well oriented in all spheres, and showed no abnormal 
psychiatric trends.

The additional medical records received after the RO sent the 
veteran notice of the April 1970 decision led to the decision 
in September 1970 wherein the RO granted service connection 
for skull bone loss.  The veteran in June 1970 had written 
regarding his disagreement with the earlier RO rating 
decision, but did not mention a psychiatric disorder.  After 
notice was issued in September 1970, the RO received 
outpatient records that it construed as a claim for increase.  

After the RO issued notice of the January 1971 decision, the 
veteran was not heard from until a scheduled examination in 
April 1973.  His complaints were directed to the left wrist, 
left leg and foot, left eye, headaches and dizziness, left 
ear hearing defect and constant ringing.  The examiner noted 
he was pleasant and cooperative.  After the RO issued notice 
of the May 1973 rating evaluation of the service-connected 
disabilities, the veteran was next heard from in May 1986 
when he submitted a claim for increase based on VA 
hospitalization.

The VA hospitalization he referred to was in May 1986, for 
left temporal zygomatic temporal reconstruction and 
cranioplasty.  The hospital summary showed no reference to 
PTSD or other psychiatric complaints, nor was such listed as 
a pertinent clinical diagnosis noted, but not treated.  The 
RO in June 1986 denied an increase and issued notice to the 
veteran. 

The next record of contact with VA regarding his disabilities 
was a June 1987 review examination.  His complaints were 
directed to the left foot, left ear, left eye, headaches 
since the 1986 operation that had progressively worsened, 
stiff neck and the left arm and hand.  The examiner noted as 
not applicable the evaluation of various systems including 
neurologic and psychiatric.  

On the examination form the veteran did not list any medical 
history or treatment since the latest VA examination.  The RO 
in July 1987 denied an increase and notified the veteran.  
The record shows he corresponded with VA on a regular basis 
from 1988 to 1994, regarding dependent educational benefit 
matters.

The RO on June 8, 1998, received the veteran's May 1998 
correspondence wherein he wrote that he wished to claim PTSD 
as service-connected.  He said he was contacting the Vet 
Center and would be submitting a PTSD questionnaire.  The 
representative later in June 1998 submitted the veteran's 
PTSD questionnaire wherein he said that he experienced 
symptoms including shell shock, amnesia and suicidal thoughts 
within months of his discharge in 1969.

A VA psychologist in 1998 apparently reviewed medical records 
other than in the claims file which he said "contained 
documentation of previous diagnosis of PTSD..."  and that the 
veteran complained of PTSD symptoms "well documented in 
earlier medical records and the C-file".  The social and 
industrial survey interviewer on the previous day said the 
veteran had not been evaluated for PTSD "prior to this 
round."  The interviewer considered the claims file and a 
personal interview but apparently no other records.  

At the RO hearing, the representative argued that the 
adjudication principles established in Bell v. Derwinski, 2 
Vet. App. 611 (1992) applied to the earlier effective date 
claim.  Thus it appears that the RO has not considered the 
entire record that may be relevant to the earlier effective 
date determination.  In addition VAOPGCPREC 12-95 addressed 
this issue in light of the Bell decision. 

The Board cannot overlook that a significant change in the 
law occurred during the pendency of this appeal that is 
applicable to the matter being considered.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  


This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file, the Board believes that 
the RO should obtain relevant treatment records and then 
review the claim for an earlier effective date for service 
connection of PTSD.  This would ensure an informed 
determination of the issue on appeal in light of the 
adjudication principles established in Bell and as 
contemplated in the VCAA. 




In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he provide the 
names, addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for PTSD.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.  If it 
is not obvious from the medical record, 
the RO should ask the VA psychologist who 
completed the 1998 examination to 
identify the earlier records that 
contained the PTSD symptoms and 
diagnosis.




2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
ensure that such development is 
responsive to and in complete compliance 
with the directives of this remand.  If 
not the RO should implement corrective 
procedures.  The Board errs as matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to an earlier effective date 
for a grant of service connection for 
PTSD, to include consideration of the 
holding in Bell v. Derwinski and 
VAOPGCPREC 12-95.

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


